DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	On pages 8-9 of the Applicant’s Response, Applicant argues that new independent claim 9 is patentably distinct from claim 1 of US Pat. 10,631,059. Applicants note that independent claim 9 recites enabling user selection, for display, available digital media content that is more likely to be of interest to a user (the “selected third item”) based on the selected available digital media content (“selected second item”) for a selected service provider (the “selected first item”).
	The Examiner respectfully disagrees because claim 1 of US Pat. 10,631,059 recites causing display one or more content service providers (the “selected first item”) and enabling selection of a plurality of items that represent available digital media content (“selected second item”) and enabling selection of a plurality of items that represent available digital media content that is more likely to be of interest to the user (the “selected third item”) as shown in the comparison below. Although the claims include slight differences, the claimed features are not patentable distinguishable. Therefore, the double patenting rejection is appropriate. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 2, 9, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 20, respectively of U.S. Patent No. 10,631,059. Although the claims at issue are not identical, they are not patentably distinct from each other. For instance, note the following similarities between instant application claim 9 and Pat. 10,631,059 claim 1.
Instant Application Claim 9
Pat. 10,631,059 Claim 1
A processing system comprising: a processor; and at least one non-transitory machine accessible medium having instructions stored thereon that, when executed by the processor, cause the processor to: display, horizontally on a display, a plurality of first items, individual of the first items representing a content service provider; enable user control to scroll the plurality of first items horizontally on the display to remove one or more first items 


to store instructions that, when executed by the processor, cause the processor 
to perform operations comprising:… display, of one or more content service providers with the plurality of content categories…cause display, horizontally on the display, in response to user selection of one content 
service provider of the one or more content service providers, of a plurality 
of items that represent available digital media content for the one content 
service provider, and enable user selection, to present on the display, of one of the plurality of items that represent available digital 
enable user control to scroll the plurality of items horizontally on the display to 
remove one or more items of the plurality of items from display and to cause 
display on the display of one or more additional items

enable user selection of 
one of the items that represent available digital media content for the one 
content category, cause display on the display, in response to user selection 
of the one item that represents available digital media content for the one 
content category,
enable user selection of one of the second items; in response to user selection of a selected second item: display, horizontally on the display, a plurality of third items that represent available digital media content that is more likely to be of interest to the user, relative to other available digital media content, based on the user selection of the second item; and
enable user selection to present on the display the available digital media content represented by the one item that represents available digital media content for the one content category, cause 
display, horizontally on the display, in response to user selection of the one item that represents available digital media content for the one content category, of a plurality of items that represent available digital media content that is more likely to be of interest to the user, relative to other 
available digital media content, based on user selection of the one item that 



enable user selection to present on the display the available digital media content represented by the one item that represents available digital media content for the one content category, cause 
display, horizontally on the display, in response to user selection of the one item that represents available digital media content for the one content category, of a plurality of items that represent available digital media content that is more likely to be of interest to the user, relative to other 
available digital media content


Since claim 9 in the instant application is a broader recitation of claim 1 in Pat. 10,631,059 it would have been obvious to modify claim 9 in Pat. 10,631,059 to get claim 1 in the instant application.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Othmer et al. (US Pub. 2006/0236257) discloses interactive user interface presentation attributes for location-based content. 

	Baurmann et al. (US Pub. 2009/0204929) discloses favorite GUI for TV.
	Proehl et al. (US Pub. 2005/0154988) discloses modal display, smooth scroll graphic user interface.
	Billmaier (US Pub. 2004/0003406) discloses method and apparatus to invoke a shopping ticker.
	Srinivasan et al. (US Pub. 2011/0004896) discloses image based interactive ticker system in television signal.
	Jerding et al. (US Pub. 2005/0044565) discloses menu operation for access to television services.
	Allen et al. (US Pub. 2003/0167467) discloses user-customized interactive television ticker.
	Rasmussen et al. (US Pub. 2002/0059594) discloses configurable information ticker for interactive television. 
	Rodriguez (US Pub. 2009/0193467) discloses providing information for broadcast and bi-directional communication.
	Bernhardson (US Pub. 2003/0001898) discloses a graphical user interface device and method.
	Morita et al. (US Pub. 2005/0235209) discloses a playback device, and method of displaying manipulation menu in playback device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 31, 2021